DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on October 4, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 2, 4, and 6-17 are currently pending and have been examined in this application.  Claims 1, 14, and 15 have been amended. Claims 3 and 5 have been cancelled.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1, 2, 4, 6-13, 16, and 17 are rejected under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments.  
Regarding the rejection of claims 1, 2, 4, and 6-17 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive.  
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 14 and 15, recites the steps of: identifying an transaction request, the transaction requested by an entity associated with a consumer node; reducing data transfers and processing time associated with said transaction, in real-time during browsing by said entity, by determining when said transaction should be proceeded and accelerated, and when said transaction should not be proceeded, said determination is conducted through an identification of at least one key person associated with said entity, who has a responsibility and/or control in making decisions within said entity, said at least one key person is defined as at least one of: an owner of said entity, a high level manager of said entity and a person having an ability to make decisions for said entity, by: identifying said at least one key person by: conducting a preliminary collection of preliminary data from each of the plurality of network nodes, generating a graph, based on the collected preliminary data, wherein connections are defined between nodes of the graph each storing preliminary data collected from a respective network node, 
Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the technical elements of performing the steps  automatically, at a website hosted by a web server, connected to said web server through a communication network, with on-line electronic transaction request, on-line electronic transaction, network nodes, using metadata, over said communication network, from a plurality of web sources, and one sensor, said at least one sensor includes at least one of a camera and a voice recorder -- merely implements 
The claim limitations recited in dependent claims merely narrow the abstract idea.  Thus, claims 1, 2, 4, and 6-17 are directed to an abstract idea. 
Step 2B requires determination that if an abstract idea is present in the claims, whether any element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  The Examiner respectfully argues that independent claims 1, 14, and 15 merely require generic computer implementation and fail to transform the abstract idea into a patent eligible invention.  
As asserted supra, taking the claim elements separately, the technical elements of performing the steps automatically, at a website hosted by a web server, connected to said web server through a communication network, with on-line electronic transaction request, on-line electronic transaction, network nodes, using metadata, over said communication network, from a plurality of web sources, and one sensor, said at least one sensor includes at least one of a camera and a voice recorder -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
Further, Examiner respectfully notes that the claims do not improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  While the claims recites reducing data transfers over said communication network and processing time associated with said on-line electronic transaction, the claims further recite that this is done by “in real-time during browsing said website by said entity, by determining when said on-line electronic transaction should be proceeded and accelerated, and when said on-line electronic transaction should not be proceeded, said determination is conducted through an identification of at least one key person associated with said entity, who has a responsibility and/or control in making decisions within said entity [emphasis added].”  Consequently, this reduction in data transfers and processing time is performed by one key person who make such decisions -- and a person would not be considered an additional element which improves the functioning of a computer or any other technology or technical field.
Thus, the claims amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.  Examiner argues that this is not enough to transform an abstract idea into a patent-eligible invention.  Adding a computer to otherwise conventional steps does not make an invention patent-eligible. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2357 (2014).  	
For all the reasons set forth supra, the previous rejection of claims 1, 2, 4, and 6-17 under 35 USC 101 is maintained.  The Examiner welcomes Applicant to contact Examiner for a telephonic interview to discuss potential amendments for the 35 U.S.C. 101 rejection.
The previous rejection of claims 1, 2, 4, and 6-17 under 35 USC 103 has been withdrawn in view of Applicant’s amendments.  





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, and 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
STEP 1   When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B of the Alice/Mayo framework.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1, 2, 4, 6-13 and 16-17 are directed to a process, claim 14 is directed to a machine, claim 15 is directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 14 and 15, recites the steps of: identifying an transaction request, the transaction requested by an entity associated with a consumer node; reducing data transfers and processing time associated with said transaction, in real-time during browsing by said entity, by determining when said transaction should be proceeded and accelerated, and 
inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the technical elements of performing the steps  automatically, at a website hosted by a web server, connected to said web server through a communication network, with on-line electronic transaction request, on-line electronic transaction, network nodes, using metadata, over said communication network, from a plurality of web sources, and one sensor, said at least one sensor includes at least one of a camera and a voice recorder -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims merely narrow the abstract idea.  Thus, claims 1, 2, 4, and 6-17 are directed to an abstract idea. 
As established supra, the Examiner notes that the technical elements of performing the steps automatically, at a website hosted by a web server, connected to said web server through a communication network, with on-line electronic transaction request, on-line electronic transaction, network nodes, using metadata, over said communication network, from a plurality of web sources, and one sensor, said at least one sensor includes at least one of a camera and a voice recorder -- merely implements the abstract idea on a computer environment.  While the claims recites reducing data transfers over said communication network and processing time associated with said on-line electronic transaction, the claims further recite that this is done by “in real-time during browsing said website by said entity, by determining when said on-line electronic transaction should be proceeded and accelerated, and when said on-line electronic transaction should not be proceeded, said determination is conducted through an identification of at least one key person associated with said entity, who has a responsibility and/or control in making decisions within said entity [emphasis added].”  Consequently, this reduction in data transfers and processing time is performed by one key person who make such decisions -- and a person would not be considered an additional element which improves the functioning of a computer or any other technology or technical field.

The analysis above applies to all statutory categories of invention.  Accordingly, claims 1, 2, 4, and 6-17 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  


Allowable Subject Matter
Claims 1, 2, 4, and 6-17 are rejected under 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng (US PGP 2013/0254213) – analyzing a social graph of a social network service to identify and then present connection paths connecting various entities.
Farasat, A., Gross, G., Nagi, R., & Nikolaev, A. G. (2015). Social network extraction and high value individual (HVI) identification within fused intelligence data doi:http://dx.doi.org/10.1007/978-3-319-16268-3_5Farasat, A., Gross, G., Nagi, R., & Nikolaev, A. G. (2015) (http://dx.doi.org/10.1007/978-3-319-16268-3_5) -- Social network extraction and high value individual (HVI) identification within fused intelligence data 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625     

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625